Rediff.Com reports 1st Quarter Results: grows India revenue by 42% and overall operating EBITDA by 80% during April-June 2008 Quarter on a year-on-year basis. Mumbai, India, July 24, 2008. India headquartered and Nasdaq listed, Rediff.com India Limited (NASDAQ: REDF) grew its unique users in June 2008, as measured by ComScore Media Metrix, by approximately 13% over the corresponding figure for March 2008. As per Comscore data, in this 3-month period Rediff grew at a rate approximately double that of the average growth rates in the Indian internet market and ahead of the growth rate of international portals like Google and Yahoo! in India. Rediff’s user growth was powered by increased usage of services such as e-mail and video sharing servicesand its finance channel. Rediff continued its push to make its search engine a basic utility, useful to a wide base of users in India. During the quarter, Rediff added search tools for tickets and schedules for approximately 20,000 buses that commute daily between approximately 10,000 locations in India.Rediff also added a tool to compare these bus schedules and fares with train fares and schedules for the same destinations as well as a tool to check the status of reservations and arrival times of trains on the extensive Indian Railway system. High school exam results for 70 different exam boards were also made searchable through Search.
